Citation Nr: 1317125	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  12-12 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee status post-operative meniscetomy with degenerative joint disease and chondrocalcinosis.

2.  Entitlement to a total disability rating based individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. Young, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that determined that entitlement to a rating higher than 10 percent for the Veteran's right knee status post-operative meniscetomy with degenerative joint disease and chondrocalcinosis was not warranted.

The Veteran submitted a written request for a Board hearing at the RO.  See VA Form 9.  The Veteran was subsequently scheduled for a January 2013 hearing before the Board; however, the Veteran failed to appear or request that the hearing be rescheduled.  The Veteran also did not provide the Board with good cause for missing the hearing.  Therefore, the request for a hearing is deemed withdrawn.  See 38 C.F.R. §20.704(d) (2012).

The Veteran provided evidence that he became unemployable in May 2011 due to his service connected right knee disability and non-service connected left knee disability.  See Social Security Administration Records.  In a July 2012 VA examination, in determining the impact of the Veteran's right knee disability on his ability to work, the VA examiner found that the Veteran's right knee disability "renders him unable to perform physical or sedentary activities due to pain and fatigue."  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (Aug. 16, 1996).  As such, the issue of entitlement to a TDIU has been raised by the record and, therefore, is now included as an issue in this appeal.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board concludes that further development is necessary prior to adjudicating the issues on appeal.

As mentioned above, the Veteran was afforded a VA examination in July 2012.  The 2012 VA examiner measured the Veteran's range of motion (ROM); however, the examiner was unable measure the Veteran's ROM after three repetitions due to the Veteran experiencing "intense pain."  See July 2012 VA Examination.  The VA examiner did not indicate at what degree the Veteran experienced "intense pain" following repetition.  Contrary to the VA examiner's notation that findings related to repetitive motion of the Veteran's knee were untestable, the examiner indicated the Veteran did not have "additional limitations in ROM of the knee and lower leg following repetitive-use testing."  The examiner also noted that instability testing of the Veteran's right knee was unable to be performed, but failed to explain why testing was impossible.  An addendum medical opinion is needed to clarify the aforementioned matters and the specific directives listed below.

As the outcome of the claim of entitlement to a higher rating for right knee status post-operative meniscetomy with degenerative joint disease and chondrocalcinosis may impact upon the claim of entitlement to a TDIU, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board must defer consideration of the claim of entitlement to a TDIU until the issue of entitlement to a higher rating for right knee status post-operative meniscetomy with degenerative joint disease and chondrocalcinosis has been resolved. 

Lastly, the Board notes that the Veteran currently does not meet the schedular criteria for the assignment of a TDIU.  See 38 C.F.R. § 4.16(a) (2012).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001) the United States Court of Appeals for Veteran Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  In this case, the VA examiner determined that the Veteran's service-connected disability renders the Veteran unemployable; now the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration for any period of time on appeal where the Veteran does not meet the schedular criteria for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and request that the Veteran complete and submit the form to the AOJ.  The Veteran should also be invited to submit evidence of his education, training, and/or work history, to include his current work-related salary.

2.  After completion of the above, the claims folder should be referred back to the VA examiner who provided the July 2012 medical opinion for an addendum opinion concerning the Veteran's right knee disability.  If the July 2012 examiner is unable to provide an amended medical opinion without a current examination of the Veteran, the Veteran should be scheduled for a new examination with the July 2012 VA examiner.  
If the July 2012 VA examiner is not available, the Veteran should be scheduled for a new VA examination by an examiner with appropriate expertise to render a medical opinion in this case.  

The Veteran's claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the opinion.  A notation that this review has occurred should be annotated in the addendum opinion.

3.  Following the examiner's review of the record, the examiner is to offer an opinion as to the following:

a)  Provide measurements of the Veteran's ROM of his right knee as determined with repetitive testing.  If the examiner was/is unable to conduct repetitive testing, the examiner is to provide measurements of the ROM at which the test of the Veteran's knee was concluded and provide a complete explanation as to why said test was not completed.

The examiner is to clarify the degree of mobility of the Veteran's right knee upon repetitive testing. 

b)  The examiner is to provide results for the joint stability test of the Veteran's right knee.  If the examiner was/is unable to conduct joint stability testing, the examiner is to provide measurements of the Veteran's stability at which the test was concluded and provide a complete explanation as to why said test was not completed.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  The RO should submit to the Director of the Compensation and Pension Service, for extraschedular consideration of entitlement to TDIU.  The RO must include with that submission, a full statement as to the Veteran's service connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on this issue

6.  Then, readjudicate the issues on appeal, to include the issue of entitlement to a TDIU.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



